NUMBER 13-20-00220-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


PETER ISIAH UVALLE,                                                         Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 139th District Court
                         of Hidalgo County, Texas.


                                      ORDER
Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

      This cause is before the Court on appellant's fourth motion for extension of time to

file the brief. Appellant’s brief was originally due to be filed on May 26, 2021. On

November 18, 2021, the Court ordered appellant’s brief due January 13, 2022 and

indicated that no further extensions would be granted absent exigent circumstances.
       The Court, having fully examined and considered appellant’s fourth request for

extension of time to file the brief and the extensions previously granted in this cause, is

of the opinion that, in the interest of justice, appellant's motion for extension of time to file

the brief should be granted with order. The Court is sympathetic to the diagnosis of

COVID-19 but still looks with disfavor upon the delay caused by counsel's failure to have

filed a brief in this matter in accordance with two past orders. Therefore, further motions

for extension of time will not be granted absent new and/or exigent circumstances.

       Accordingly, appellant's fourth motion for extension of time to file the brief is

hereby granted. IT IS THEREFORE ORDERED that the Honorable Traci L. Evans,

counsel for appellant, file the appellate brief with this Court on or before 5:00 p.m.

on March 14, 2022. If the Honorable Traci L. Evans fails to file the appellate brief

with this Court on or before 5:00 p.m. on March 14, 2022, then the Honorable Traci

L. Evans is ORDERED to appear in person on March 15, 2022 at 10:00 a.m. in the

Courtroom of the Thirteenth Court of Appeals, located at 100 E. Cano, 5th Floor in

Edinburg, Texas, to show cause why she should not be held in contempt of court.

                                                                      PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
26th day of January, 2022.




                                               2